Holt, Judge,
delivered the following opinion:
This is a bill by the complainant, Jacinto Perez, as the heir of Claudio Barro, to enjoin the defendant Eafael Diaz Aguerria, who has sued as the executor of said Barro, in the further prosecution of two actions at common law pending in this court, upon or on account of notes executed by one José Perez y Fernandez; and the bill also seeks to enjoin said José Perez y Fernandez from paying said Aguerria,
*444Tbe denial in tbe answer is not sufficient to put in issue tbe right of tbe complainant to sue. It merely states a legal conclusion. Tbe case is now submitted upon exceptions to tbe answer for insufficiency.
Tbe bill avers that said executor bad no power to sue in tbe United States provisional court for tbe Department of Porto Bico, and that therefore tbe prosecution of said ordinary actions should be enjoined. It appears that said Aguerria is a foreign executor, at least, it is not claimed otherwise in the answer. He was named as executor in a will in Spain: and if be qualified as such there, yet no ancillary testamentary letters have been taken out here, and it does not appear that be has been given tbe right in any way to sue here. A grant of letters in one country does not, at common law, authorize tbe personal representative to exercise any right over tbe decedent’s property beyond tbe jurisdiction of tbe country where said letters were granted. There is no extraterritorial power. Tbe representative can neither sue nor be sued out of tbe jurisdiction of tbe state from which be derives bis authority, and to which be is responsible. In order to reach property in another state, or to collect debts there belonging to the estate, be must first obtain ancillary letters, and comply with the requirements of that jurisdiction. This is the rule in tbe absence of any statutory provisions in tbe jurisdiction where tbe representative sues. Halleck, International Law, p. 167.
The exception, therefore, to tbe answer for insufficiency is allowed.